Citation Nr: 9906591
Decision Date: 03/11/99	Archive Date: 06/24/99

DOCKET NO. 97-03 592A              DATE MAR 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUE

Entitlement to an increased (compensable) evaluation for scarred
eardrums from otitis media, with residual bilateral defective
hearing loss.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota
(RO), which denied the veteran a compensable evaluation for hearing
loss.

VACATUR

On July 29, 1998, the Board entered an appellate decision on the
issue of entitlement to an increased (compensable) evaluation for
scarred eardrums from otitis media, with residual bilateral
defective hearing loss. The Board dismissed the claim on the basis
that the veteran had not filed a substantive appeal within one year
of the January 26, 1996 notice that his claim for a compensable
evaluation for an ear disability had been denied, or within 60 days
of the issuance of the Statement of the Case (SOC).

A subsequent review of the record reflects that the Board erred in
dismissing the veteran's appeal. On January 26, 1996, the RO
notified the veteran of the adverse determination on his claim. In
September 1996, the RO received the veteran's notice of
disagreement. On October 7, 1996, the RO issued an SOC. The RO
received additional evidence in October 1996, continued the
noncompensable evaluation assigned for the veteran's ear
disability, and issued a Supplemental. Statement of the Case (SSOC)
on December 4, 1996. Therein, the veteran was notified that he had
60 days to respond.

According to VAOPGCPREC 9-97 (Feb. 11, 1997), if a claimant has not
yet perfected an appeal and VA issues an SSOC in response to
evidence received within the one-year period following the mailing
date of notification of the determinate on being appealed, the
claimant must be afforded at least 60 days from

- 2 -

the mailing date of the SSOC to respond and perfect an appeal, even
if the 60-day period would extend beyond the expiration of the one-
year period. As the RO in this case received the veteran's
substantive appeal on February 4, 1997, within 60 days of the
mailing date of the SSOC, the veteran perfected his appeal within
the allowable time limit.

In light of the foregoing, the Board's July 29, 1998 decision is
hereby vacated. This claim is being referred to a different Board
Member for de novo consideration and preparation of another
decision.

RAYMOND F. FERNER

Acting Member, Board of Veterans' Appeals


Citation Nr: 9822972       
Decision Date: 07/29/98    Archive Date: 08/04/98

DOCKET NO.  97-03 592A     )      DATE
       )
       )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scarred eardrums from otitis media, with residual bilateral 
defective hearing loss. 


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which denied the veteran a 
compensable evaluation for hearing loss.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evaluation currently assigned 
for residuals of his scarred eardrums does not adequately 
reflect the severity of his hearing loss, and that therefore, 
it should be increased.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that it lacks jurisdiction to 
decide the issue of entitlement to a compensable evaluation 
for scarred eardrums from otitis media, with residual 
bilateral defective hearing loss.


FINDING OF FACT

The veteran did not file a substantive appeal within one year 
of the January 26, 1996 notice that his claim for a 
compensable evaluation for an ear disability had been denied, 
or within 60 days of the issuance of the Statement of the 
Case (SOC).


CONCLUSION OF LAW

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to review the issue of whether the veteran is 
entitled to a compensable evaluation for scarred eardrums 
from otitis media, with residual bilateral defective hearing 
loss.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in February 1997, the RO informed the 
veteran that his VA Form 9 had not been received in a timely 
manner, and that therefore, the ROs January 1996 had become 
final.  Apparently, shortly thereafter, the RO spoke with a 
representative at the VA Cental Office (VACO), who informed 
the RO that, contrary to the prior finding, the appeal had 
been timely received.  The basis of VACOs holding is not 
clear from the record, and for the reasons noted below, the 
Board disagrees with that holding.  

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the veteran.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1997).  In this case, the veteran was notified on 
January 26, 1996 that his claim for increased compensation 
had been denied.  On September 1996, the RO received a VA 
Form 21-4138 (Statement in Support of Claim), with 
attachments, from the veteran.  Therein, he indicated that he 
disagreed with the ROs January 1996 letter of denial.  The 
RO construed that document as an NOD with the ROs January 
1996 denial of a compensable evaluation for an ear 
disability.  On October 7, 1996, the RO issued an SOC.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The 60-day period may be extended for a reasonable 
period on request for good cause shown; however, a request 
for such an extension must be in writing.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303.  In the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of the case.  See 38 U.S.C.A. § 7105; 
Roy v. Brown, 5 Vet. App. 554 (1993).

In a case in which a written document must be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays are to be excluded.  38 C.F.R. § 20.305.  

Based on the foregoing, the veteran had one year from January 
26, 1996, or 60 days from October 7, 1996, to file an appeal.  
As January 26, 1997 fell on a Sunday, the one-year period 
actually ended on January 27, 1997.  However, the veterans 
VA Form 9 (Appeal to Board of Veterans Appeals) was received 
at the RO on February 4, 1997.  Even assuming, under 
38 C.F.R. § 20.305, that the veteran mailed his substantive 
appeal five days prior to February 4, 1997, not including 
Saturdays and Sundays, his appeal would still fail, as the 
receipt date would then be January 28, 1996, one day beyond 
the deadline imposed by law.  

Moreover, according to the evidence of record, from the 
October 1996 issuance of the SOC to the January 1997 filing 
deadline imposed by law, there was no written correspondence, 
let alone a document that could be construed as a timely 
filed substantive appeal, or a request to extend the time 
period for filing such an appeal, received from the veteran.  

As the veteran failed to file timely a substantive appeal, or 
to request an extension of the time period in which to file a 
substantive appeal, the Board is without jurisdiction to 
consider the veterans claim for a compensable evaluation for 
scarred eardrums from otitis media, with residual bilateral 
defective hearing loss. Accordingly, that claim must be 
dismissed.


ORDER

The appeal is dismissed.



             
       RAYMOND F. FERNER
       Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
